Citation Nr: 1804095	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-38 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1971 to January 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Appellate review of this appeal was conducted under the Pre-Hearing Conference (PHC) Pilot Program.  The Veteran initially requested a Board hearing in his October 2014 Form 9, but withdrew his request so that his appeal could be considered under the PHC program.  See December 2017 Correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral hearing loss related to noise exposure during active service.  Although the record includes a January 2013 VA examination and opinion for the Veteran's claim for service connection for hearing loss, the opinion is found inadequate.  

The Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the examiner noted that the Veteran's hearing was tested to be within normal limits at both the entrance and discharge examinations without significant threshold shift found, but failed to adequately address or explain the threshold shifts that were shown in multiple audiograms during the Veteran's service.  

The in-service hearing tests of record show a positive shift in the Veteran's thresholds from entrance in 1970, with an average of 5 decibels, to his separation examination in December 1972 where there appear to be thresholds higher than 30 decibels at certain test markers.  

Additionally, it is well established that normal hearing at separation does not necessarily indicate that the Veteran did not experience in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In other words, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Id.  Thus, the fact there was no disability in service does not generally serve as a sufficient basis to determine no nexus exists. As such, the opinion is found inadequate.

The Board finds the Veteran's reports of exposure to loud vehicles in service without hearing protection credible.  Additionally, the Veteran currently has hearing loss disability for VA purposes.  A supplemental opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment medical records not associated with the claims file. The Board is particularly interested in audiological records not currently of record.

2. Return the claims file, to include a copy of this remand, to the audiologist who conducted the December 2013 VA examination to render an addendum opinion.  If that examiner is no longer available, make the claims file available to another audiologist.  The Veteran may be recalled for examination if deemed necessary.

a) Based upon a review of the record and any additional findings, the audiologist should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his credible reports of noise exposure.

b) The examiner must specifically address the shifts in hearing thresholds that were manifest during the Veteran's in-service examinations, and whether it is as likely as not, (a 50 percent or greater probability) such shifts correspond with the Veteran's current threshold levels.  

The examiner should be aware that normal hearing at discharge does not necessarily preclude service connection.

The examiner should provide a rationale for all opinions expressed. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




